DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 5,721,430
Wong
United States Patent 7,301,125
Davis
United States Patent Application Publication 2004/0268157
Bogoev
United States Patent Application Publication 2006/0060788
Uchida et al.
United States Patent Application Publication 2014/0250975
Kane
United States Patent Application Publication 2018/0348021
Ziems et al.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 4, 7-13, 15, 16, 22, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Uchida et al., Kane, and Davis.

    PNG
    media_image1.png
    760
    670
    media_image1.png
    Greyscale
With regard to claims 1 and 10 Wong teaches a gas sensor comprising an optical detector (reference item 4, 5, or 6) with a support assembly arranged over the optical detector.  The support assembly has base portion (reference item 42) that encloses the optical detector.  The support assembly has a middle portion (reference item 100) with at least one opening (reference item 106) and that defines a sample chamber.  Gas enters the sample chamber through the opening.  A window (reference item 44) is arranged in the support assembly and positioned over the optical detector.  Wong teaches that there is an infrared source (reference item 8).  This infrared source would be located at or near the upper region of the middle portion so that the infrared radiation can pass through the gas within the sample chamber.  See also Uchida et al. where the infrared source (reference item 200) is arranged at the top portion of a support assembly. Such that optical radiation is directed from the source through a sample chamber to an optical detector. in a top portion (not numbered, but clearly seen in at least figure 3) above a middle portion (reference item 310) that defines a gas sample chamber having an inlet and outlet (reference item 311).  As a result the sample chamber is defined between the optical source and the window, and the window is between the optical detector and the sample chamber.  
Wong and Uchida et al. do not teach that the optical detector is on a circuit board.  From Kane it is known to provide a removable gas detector module (reference item 116) having a gas sensor (reference item 314, 502, or 504) on a printed circuit board (PCB) (reference item 302, 518, or 516).  A support assembly (reference item 402 or 408) can be placed onto the PCB thus defining a gas sample chamber as seen in at least figure 5A.
Wong, Uchida et al., and Kane do not teach a heater for the window.  However, Davis does teach that it is known to provide an optically-transparent heater and temperature sensor (reference items 14, 16, and 18) mounted onto the window of a gas sensor as seen at least in figure 1.   The temperature sensor controls the heater using a microcontroller (reference item 23).  See column 10 (lines 19-30).
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Wong with the teachings of Uchida et al. and Kane to provide an optical detector and support assembly (such as from Wong and Uchida et al.) secured to a circuit board (such as from Kane) for the predicable benefit of ensuring that they are both secured as a removable and replaceable gas detector module.  Furthermore, it would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Wong with the teachings of Davis in order to provide a heater for the window for the predicable benefit of eliminating moisture or fogging on the window so that the optical sensor can function properly.   
With regard to claim 2 Wong teaches that the openings have filters (reference item 108) that filter a gas entering the sample chamber.  
	With regard to claim 4 the window (reference item 44) is essentially enclosed by the base portion (reference item 7) in Wong.
With regard to claim 7 Davis teaches that the heater is mounted to the window.
With regard to claims 8 and 28 Davis teaches that the window has a temperature sensor (reference item 18) and a controller (reference item 23).  The temperature sensor monitors the temperature of the window, and the controller activates the heater (reference item 16) in response to the temperature.  See column 10 (lines 19-30).  The temperature is mounted along with the heater to the same side of the window.
With regard to claim 9 both Wong and Uchida et al. teach the use of an infrared optical source and an infrared optical detector.
With regard to claim 11 both Wong and Uchida et al. teach that their sample chambers receive a gas to be detected. 
With regard to claim 12 Wong teaches that the openings have filters (reference item 108) that filter a gas entering the sample chamber.  
With regard to claim 13 both Wong and Uchida et al. teach the use of an infrared optical source and an infrared optical detector.
With regard to claim 15 Davis teaches that the heater is mounted to the window.
With regard to claim 16 Davis teaches that the window has a temperature sensor (reference item 18) and a controller (reference item 23).  The temperature sensor monitors the temperature of the window, and the controller activates the heater (reference item 16) in response to the temperature.  See column 10 (lines 19-30).
With regard to claims 22 and 23 Davis teaches that the heater is mounted to the window.  Mounting the heater on either side of the window would allow still allow the heater to function to keep moisture from accumulating.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wong, Uchida et al., Kane, and Davis as applied to claim 1 above, and further in view of Bogoev.
Wong teaches a gas detector having a window that allows infrared radiation to pass.  Wong does not teach that the window has a hydrophobic coating.  Bogoev teaches a gas analyzer (reference item 150).  The gas analyzer has a housing (reference item 152) for an optical emitter, and the housing has a window (reference item 160) with a hydrophobic coating.  See paragraph 57.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Wong, Uchida et al., Kane, and Davis with the teachings of Bogoev in order to provide a hydrophobic coating on Wong's window for the predicable benefit of repelling water as discussed by Bogoev.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wong, Uchida et al., Kane, and Davis as applied to claim 1 above, and further in view of Ziems et al.
Wong teaches a gas detector having a window that allows infrared radiation to pass.  The window is attached to a base.  Wong does not mention the use of a seal.  However, Ziems et al. teach a detector having a housing (reference item 1) that supports a window (reference item 5).  A hermetic enclosure is formed using a seal (reference item 12) between a housing portion (reference item 13) and the window.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Wong, Uchida et al., Kane, and Davis a with the teachings of Ziems et al. in order to provide a seal for the predicable benefit of protecting the external environment from possible sparking from the electronics.
Response to Arguments
The applicant's arguments have been fully considered but they are not persuasive or moot as the primary reference has been changed from Uchida et al. to Wong as discussed above in order to address the amended claims.
Allowable Subject Matter
Claims 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: the prior art do not appear to teach mounting the window of a optical gas sensor to contact the sensing element or mounting the windows directly to a printed circuit board.
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856